DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are pending. Claims 1 and 18-19 have been amended. Claim 20 has been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites “an elastic material.” The claim does not define what constitutes an elastic material and is therefore indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Park (US 2005/0160741 A1), Bertolini et al. (US 2019/029335 A1), hereafter referred to as “Bertolini.” and Campbell et al. (3,724,804), hereafter referred to as “Campbell.
Regarding Claim 1: Lee teaches an ice-maker (10) comprising: an upper tray (11) and including a plurality of upper chambers (113); a lower tray (12) and including a plurality of lower chambers (113), the plurality of lower chambers being configured to come in contact with the plurality of upper chambers to define a plurality of spherical ice chambers (see Figure 8), respectively; a plurality of ejector-receiving opening (115) defined in the upper tray (11) at locations corresponding to each of the plurality of upper chambers (upper domes of 113); an upper ejector (192) disposed above the upper tray (11), wherein the upper ejector is configured to pass through the ejector-receiving opening (115) and eject ice formed in the ice chambers (see Figure 9); a water supply (via 16) configured to supply water for ice-making through the ejector-receiving opening (115, paragraph [0035], lines 1-9); and 
a driver configured to pivot the lower tray, a side wall (142) extending upward along a perimeter of the plurality of lower chambers (141) and provided on top portions of the plurality of lower chambers (141); and a chamber wall (rim surface of 113 that meets rim surface of 141) extending downward along a perimeter of the plurality of upper chambers (113 and 141 to form chambers) and provided on bottom portions of the plurality of upper chambers (see Figure 6), and the chamber wall being configured to be inserted into an internal space of the side wall (142) based on the lower tray (12) being pivoted (via 21) toward the upper tray (11). 
Lee fails to teach the driver configured to pivot the lower tray to open and close the upper tray and the lower tray, the driver including a driving motor and at least one gear configured to transmit the power of the driving motor to the lower tray; wherein the upper tray and the lower tray are made of an elastic material; and wherein a groove is defined along an outer face of the chamber wall, the groove being configured to receive a portion of ice formed on the outer face of the chamber wall to thereby maintain an attachment of the ice formed on the outer face of the chamber wall to the chamber wall.
Campbell teaches a tray (20) made of elastic material (Column 1, lines 32-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee modified supra as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41). 
Park teaches wherein a groove (38) is defined at an outer face of a chamber wall (see Figure 4), the groove (38) being configured to receive a portion of ice formed on the outer face of the chamber wall (on 30 and 31) to thereby maintain an attachment of the ice formed on the outer face of the chamber wall to the chamber wall (water that freezes on 30 and 31, paragraph [0031], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a groove is defined along an outer face of the chamber wall, the groove being configured to receive a portion of ice formed on the outer face of the chamber wall to thereby maintain an attachment of the ice formed on the outer face of the chamber wall to the chamber wall to the structure of Lee modified supra as taught by Park in order to advantageously discharge the excess water in the cells to form ice (see Park, paragraph [0044]).  
Bertolini teaches a driver (50, 60, and 61) configured to pivot a lower tray (40) to open and close an upper tray (30) and the lower tray (40), the driver (50, 60, and 61) including a driving motor (50) and at least one gear (60 and 61) configured to transmit the power of the driving motor to the lower tray (paragraph [0048], lines 1-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a driver configured to pivot the lower tray to open and close the upper tray and the lower tray, the driver including a driving motor and at least one gear configured to transmit the power of the driving motor to the lower tray to the structure of Lee modified supra as taught by Bertolini in order to advantageously use two molds to make clear spherical ice cubes automatically (see Bertolini, paragraph [0006]).
Regarding Claim 2: Lee modified supra further teaches wherein the groove (38 of Park) includes a plurality of grooves (multiple 38 of Park) defined along the perimeter of the chamber wall (see Figure 4 of Park). 
Regarding Claim 3: Lee modified supra further teaches wherein the groove (38 of Park) extends transversely along a direction parallel to a bottom edge of the chamber wall (see Figure 4 of Park). 
Regarding Claim 4: Lee modified supra further teaches wherein the groove (38 of Park) is located closer to a bottom of the chamber wall (chambers of 113 of Lee or 141 of Lee) than a top of the chamber wall (see either top or bottom 38 of Park). 
Regarding Claim 5: Lee further teaches wherein the plurality of upper chambers (upper portions of 113 of Lee) are arranged sequentially (see Figure 3), and the plurality of lower chambers (141 of Lee) are arranged sequentially (see Figure 3).
Lee modified supra fails to teach wherein the groove includes a plurality of grooves defined in the plurality of upper chambers, respectively. 
Park teaches wherein the groove (38) includes a plurality of grooves (see Figure 4) defined in a curved wall and a vertical wall (see Figure 4), respectively, and wherein the plurality of grooves are positioned at a same vertical height from a bottom of a lower tray (30 or 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the groove includes a plurality of grooves defined in the plurality of upper chambers, respectively to the structure of Lee modified supra as taught by Park in order to advantageously discharge the excess water in the cells to form ice (see Park, paragraph [0044]). 
Regarding Claim 6: Lee modified supra further teaches wherein the plurality of grooves (38 of Park) are arranged sequentially along an arrangement direction of the plurality of upper chambers (113 of Lee as taught by 30 and 31 of Park). 
Regarding Claim 7: Lee modified supra further teaches wherein the plurality of grooves (38 of Park) are defined at each of the plurality of upper chambers (113 of Lee as taught by 30 and 31 of Park). 
Regarding Claim 8: Lee modified supra further teaches wherein the plurality of the grooves (38 of Park) are provide at a same vertical level and spaced apart from each other by a predetermined interval (see Figure 4 of Park). 
Regarding Claim 10: Lee modified supra further teaches wherein the plurality of grooves (38 of Park) are arranged along a bottom of the chamber wall (see Figure 4 of Park). 
Regarding Claim 11: Lee modified supra further teaches wherein the upper chamber (upper portions of 11 having 113 of Lee) is divided into a front half portion and a rear half portion (either end of Figure 3 of Lee), wherein the rear half portion is located closer to a pivoting shaft (21 of Lee) of the lower tray (11 of Lee) than the front half portion, and wherein the chamber wall (walls of 113 of Lee) includes: an inclined or rounded curved wall corresponding to the rear half portion (see Figure 6 of Lee), and a vertical wall extending perpendicular to a top face of the upper tray (11 of Lee) corresponding to the front half portion (either end of Figure 3 of Lee). 
Regarding Claim 12: Lee modified supra fails to teach wherein the groove includes a plurality of grooves defined in the curved wall and the vertical wall, respectively, and wherein the plurality of grooves are positioned at a same vertical height from a bottom of the lower tray. 
Park teaches wherein the groove (38) includes a plurality of grooves (see Figure 4) defined in a curved wall and a vertical wall (see Figure 4), respectively, and wherein the plurality of grooves are positioned at a same vertical height from a bottom of a lower tray (30 or 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the groove includes a plurality of grooves defined in the curved wall and the vertical wall, respectively, and wherein the plurality of grooves are positioned at a same vertical height from a bottom of the lower tray to the structure of Lee modified supra as taught by Park in order to advantageously discharge the excess water in the cells to form ice (see Park, paragraph [0044]). 
Regarding Claim 13: Lee modified supra further teaches wherein the plurality of grooves (38 of Park) are defined at positions facing each other on the curved wall and the vertical wall (see Figure 4 of Park), respectively.
Regarding Claim 16: Lee modified supra further teaches wherein the side wall and the chamber wall (curved and vertical of 113 of Lee as seen in Figure 6) are located above the top of the ice chamber (in the upper cells of 113, vertical part of 113, see Figure 6 of Lee). 
Regarding Claim 17: Lee modified supra further teaches wherein the side wall and the chamber wall (vertical part of 113, see Figure 6 of Lee) are spaced apart from each other by a set spacing (vertical part of 113, see Figure 6 of Lee).
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Park (US 2005/0160741 A1), Bertolini et al. (US 2019/029335 A1), hereafter referred to as “Bertolini,” and Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claim 6 above, and further in view of Kobayashi et al. (JP 2004183931 A), hereafter referred to as “Kobayashi.”
Regarding Claim 9: Lee modified supra further teaches wherein the plurality of grooves (38 of Park) are arranged in the chamber wall (see Figure 4 of Park).
Lee modified supra fails to teach wherein a chamber connector provided between neighboring upper chambers and configured to connect the neighboring upper chambers with each other is provided on the upper tray.
Kobayashi teaches wherein a chamber connector (35) provided between neighboring upper chambers (35 and 33 see Figure 3) and configured to connect the neighboring upper chambers with each other is provided on the upper tray (connection of 35 to 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a chamber connector provided between neighboring upper chambers and configured to connect the neighboring upper chambers with each other is provided on the upper tray, and wherein the plurality of grooves are arranged in the chamber wall except for the chamber connector to the structure of Lee modified supra as taught by Kobayashi in order to advantageously provide support for the circular openings during use of filling and ejection of the ice cells. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Park (US 2005/0160741 A1), and Bertolini et al. (US 2019/029335 A1), hereafter referred to as “Bertolini,” Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claim 11 above, and further in view of Bauerlein (2,969,651). 
Regarding Claim 14: Lee modified supra fails to teach wherein an upper rib extending downward along a circumference of the upper chamber is provided on a bottom of the upper tray, and wherein the upper rib is configured, based on the lower tray being pivoted toward the upper tray, to contact the lower tray and seal an interior of the ice chamber. 
Bauerlein teaches wherein an upper rib (107) extending downward along a circumference of an upper chamber (105) is provided on a tray (see Figure 3, 100), and wherein the upper rib (107) is configured, based on the tray (see Figure 3, 100) being moved toward the tray (see Figure 3), to contact the tray (100) and seal an interior of a chamber (see Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an upper rib extending downward along a circumference of the upper chamber is provided on a bottom of the upper tray, and wherein the upper rib is configured, based on the lower tray being pivoted toward the upper tray, to contact the lower tray and seal an interior of the ice chamber to the structure of Lee modified supra as taught by Bauerlein in order to advantageously seal the rims (see Bauerlein, Column 3, lines 1-4). 
Regarding Claim 15: Lee modified supra wherein the upper rib (107 of Bauerlein) further protrudes in a direction farther away from the pivoting shaft (21 of Lee) of the lower tray (12 of Lee). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Park (US 2005/0160741 A1), Bertolini et al. (US 2019/029335 A1), hereafter referred to as “Bertolini,”  and Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claim 1 above, and further in view of Papalia (US 2015/0107275 A1).  
Regarding Claim 18: Lee modified supra fails to teach wherein the upper tray and the lower tray are made of an elastic material, and wherein the lower tray has a hardness lower than a hardness of the upper tray. 
Papalia teaches a tray (12) is made of an elastic material (paragraph [0022], lines 21-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray and the lower tray are made of an elastic material to the structure of Lee modified supra as taught by Papalia in order to advantageously use suitable materials for thermal conductivity of the tray (see Papalia, paragraph [0022], lines 21-26). 
While the reference does not explicitly disclose wherein the lower tray has a hardness lower than a hardness of the upper tray, since such a modification would have involved a mere change in the material of a component. A change in material is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative materials of the claimed device, and the device having the claimed materials would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. VII. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell,” Bertolini et al. (US 2019/029335 A1), hereafter referred to as “Bertolini,” and Park (US 2005/0160741 A1).
Regarding Claim 19: Lee teaches a refrigerator (paragraph [0002]) comprising: a cabinet (paragraph [0002]); and an ice maker (10) disposed in the cabinet, wherein the ice maker (10) includes: an upper tray (11) and including a plurality of upper chambers (113), a lower tray (12) and including a plurality of lower chambers (141), the plurality of lower chambers (141) being configured to come in contact with the plurality of upper chambers to define a plurality of spherical ice chambers (see Figure 8), respectively, a plurality of ejector-receiving opening (115) defined in the upper tray (11) at locations corresponding to each of the plurality of upper chambers (113), an upper ejector (192) disposed above the upper tray (11), wherein the upper ejector (192) is configured to pass through the ejector-receiving opening (115) and eject ice formed in the ice chambers (see Figure 9), a water supply (via 16) configured to supply water for ice-making through the ejector-receiving opening (via 17 into 115), and a driver (21) configured to pivot the lower tray (12), a side wall (142) extending upward along a perimeter of the plurality of lower chambers (141) and provided on top portions of the plurality of lower chambers (141); and a chamber wall (wall of 11 and 113 see Figure 8) extending downward along a perimeter of the plurality of upper chambers (113) and provided on bottom portions of the plurality of upper chambers (113), the chamber wall being configured to be inserted into an internal space of the side wall based on the lower tray (12) being pivoted toward the upper tray (via 21).
Lee fails to teach the driver configured to pivot the lower tray to open and close the upper tray and the lower tray, the driver including a driving motor and at least one gear configured to transmit the power of the driving motor to the lower tray; wherein the upper tray and the lower tray are made of an elastic material; and wherein a groove is defined along an outer face of the chamber wall, the groove being configured to receive a portion of ice formed on the outer face of the chamber wall.
Campbell teaches a tray (20) made of elastic material (Column 1, lines 32-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41). 
Park teaches wherein a groove (38) is defined along an outer face of a chamber wall (30 or 31), the groove (38) being configured to receive a portion of ice formed on the outer face of the chamber wall (water that freezes on 30 and 31, paragraph [0031], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a groove is defined along an outer face of the chamber wall, the groove being configured to receive a portion of ice formed on the outer face of the chamber wall to the structure of Lee modified supra as taught by Park in order to advantageously discharge the excess water in the cells to form ice (see Park, paragraph [0044]). 
Bertolini teaches a driver (50, 60, and 61) configured to pivot a lower tray (40) to open and close an upper tray (30) and the lower tray (40), the driver (50, 60, and 61) including a driving motor (50) and at least one gear (60 and 61) configured to transmit the power of the driving motor to the lower tray (paragraph [0048], lines 1-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a driver configured to pivot the lower tray to open and close the upper tray and the lower tray, the driver including a driving motor and at least one gear configured to transmit the power of the driving motor to the lower tray to the structure of Lee modified supra as taught by Bertolini in order to advantageously use two molds to make clear spherical ice cubes automatically (see Bertolini, paragraph [0006]).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the park reference, the holes are the same structurally as grooves and beginning and exiting at the outer walls and therefore are along the outer wall. The water that exits from the mold of Park is water from the piece formed therein. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Somura (US 2004/0099004 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763    


                                                                                                                                                                                                    

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763